Adams, Ch. J.,
4 _._. • dissenting.—In my opinion, if the evidence introduced to show that the defendant was at another place when the robbery was committed, was such as to raise a reasonable doubt of his guilt, the jury would have been justified in acquitting. Code, § 4428. Now it is manifest that such doubt might be raised by evidence which could not be said to preponderate over the evidence leading to a different conclusion. This court has never undertaken to abrogate the rule that a reasonable doubt of guilt justifies an acquittal. It has, indeed, recognized this rule in the very cases relied upon by the majority as holding that when the defendant relies upon proving an alibi he must prove it by a preponderance of evidence. Both rules cannot be correct because they are inconsistent with each other. No jury can follow both. Let us suppose a case where the evidence of an alibi does not preponderate, but does raise a reasonable doubt of guilt. What shall a jury do? If they follow the instruction that the evidence of an alibi must preponderate they must convict and disobey the instruction as to reasonable doubt. On the other hand, if they follow the instruction as to reasonable doubt they must acquit and disobey the instruction as to the evidence of an alibi. I cannot regard the rule adopted by the majority as to evidence of an alibi as being the established doctrine of this court, so long as it is inconsistent with another rule to which, the court still adheres. If the court adopts the rule in question as to an alibi, then to be consistent it should modify the rule as to reasonable doubt. The rule as modified would be as follows: A reasonable doubt of guilt is sufficient to justify an acquittal, unless it is raised by evidence of an alibi, and if it is, then it is not sufficient.
*600But the rule adopted as to alibi appears to me to be wrong for another and still more cogent reason. In a civil action it is sufficient for the defendant, to establish his defense by evidence which balances that of the plaintiff. According to the rule in question adopted by the majority, the defendant in a criminal action must prove his innocence by evidence which overbalances the evidence introduced to prove his guilt if the evidence of his innocence simply is that he was where he could not have committed the crime. The adoption of the rule in question requires a modification of the rule as to the presumption of innocence. The true doctrine under such rule would seem to be that the evidence of guilt is aided by a presumption of guilt, if the evidence of innocence relied upon is the evidence of an alibi.
The majority, it appears to me, have been misled by reason of the fact that there is generally a well grounded suspicion attached to evidence of an alibi. It often comes from such sources that it should be greatly distrusted. The most direct and positive testimony may often very properly be regarded as entitled to but little if any weight. But to the extent that it does have weight, it should have the same effect which any other evidence of equal weight has. If it has weight enough lo balance the evidence of guilt it should certainly be sufficient. And I think it should be sufficient if it raises a reasonable doubt. The views which I have expressed are supported by French v. State, 12 Ind., 670, where the question is very ably considered and the authorities reviewed. It is not to be denied that the rule now adopted by the majority finds some support in dicta which have crept into opinions in one or more cases in this court, and from implications arising from rulings in other cases; but we have never been asked before to go quite as far as we are asked to go now. An examination of the cases in which the dicta and implications are found will show that there has always been a minority unprepared to adopt the rule now adopted. In my opin*601ion the instruction cannot properly be approved, and I am authorized to say that Mr. Justice Day concurs with me in this view.